DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim Status
Claim status:
1) Claims canceled: 1-43.
2) Claims new: 44-63.
The pending claims comprise 3 groups of similar scope.  
1) method1 : 44-48, and  
2) method2: 49-56, and 
3) method3: 57-63. 
The pending claims comprise 3 groups of similar scope.  
As of 12/14/2020, independent claim 44 is as followed:
44.    (New) A computer-implemented method of validating a factual statement in a factchecking system, the method comprising:
	[1] a computer of the fact-checking system receiving the factual statement from a computerized device of an author through a network;

	[3] receiving one or more alerts in relation to at least one of the comments being non-compliant with a plurality of rules of a code of conduct in relation to allowed actions associated with the factual statement;
	[4] associating a plurality of first validity indicators to the factual statement, the validity indicators being at least one of the followings values:
	[i]rating value on relevancy of the displayed factual statement;
	[2i] time of reaction of the author calculated from time of the reception of the one or more alerts about at least one of the comments;
	[5] the computer automatically calculating a confidence level of the factual statement as a function of any one or a combination of the validity indicators, wherein a lower time of reaction increases the confidence level
	[6] validating the factual statement if the confidence level is higher than a predetermined value.
Note: for referential purpose, numerals [1]-[6] are added to the beginning of each step.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Claims 44-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., (1) law of nature, (2) natural phenomenon, and (3) abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.

Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: In the instant case, 
(1) claims 44-63: are directed to a series of steps for validating a factual statement. 
(step 1: yes)
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A: 
(1) Prong 1: Does the claim recites any judicial exceptions, including certain groups of abstract ideas (i.e., mathematical concepts, certain method of organizing human activities such as fundamental economic practice, or mental process); and
Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP 2106.05(a)-(c), €-(h) (9th ed. Rev. 08.2017, Jan. 2018).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
 
Claims 44-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: Independent claim 1 recite(s) a concept of validating a factual statement, by evaluating the validity parameters about the statement (fact) such as: 
(1) comments associated with the factual statement, and 
(2) alert flagged with respect to the factual statement, 
(3) association of validity indicator to the factual statement, wherein the indicator is related to (i) the rating value of the statement or (2i) time of reaction of the author with respect to the alert, 
(4) confidence level of the factual statement, and 
(5) a determination of the confidence level with respect to a threshold value. 
which is a concept/plan and squarely within the realm of abstract idea.  
Note that there is a statement of “in a fact checking system”, but this merely appears in the preamble and the body of the claim contains no elemental structures with respect to the “fact checking system”.  

Claim 1 recites a method, comprising:	
[1], [2], [3] receiving the statement, comment, alert, etc.	Data gathering, insignificant extra-solution activity step.

[4] associating a validity indicator to the statement. 		Mental process.

[5] calculate a confidence level of the statement.		Mental process.

[6] validating the statement based on comparison of
the confidence level to a threshold. 			Mental process.

 (2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
See, for example, ¶¶ [0084-0085] and Fig. 5, of applicant’s specification.  

    PNG
    media_image3.png
    370
    600
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    563
    600
    media_image4.png
    Greyscale

processor is a general purpose computer and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
This judicial exception is not integrated into a practical application because steps of
determining the validity of a statement by [1], [2], [3] receiving the statement, comment, alert, etc., [4] associating a validity indicator to the statement, [5] calculate a confidence level of the statement, and [6] validating the statement based on comparison of the confidence level to a threshold, are well known practices for determining the validity of evidence of a fact or statement.  
Furthermore, the business or process event/condition analysis steps are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “application server” to perform the cited “statement validating” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply recite steps of steps of determining the validity of a factual statement by [1], [2], [3] receiving the statement, comment, alert, etc., [4] associating a validity indicator to the statement, [5] calculate a confidence level of the statement, and [6] validating the statement , as performed by a generic computer. As shown in the specification ¶¶ [0015-0100], the  claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of validating gathering reliable facts, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Fig. 2 and Fig. 5, to carry out the steps [1]-[6] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, validating by computing a value (validity indicator), determining, computing, and demonstrating, etc., ) these pre- and post-solution activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
As for dep. claim 45 (part of 44 (method)), which deals with validity indicator parameters, value and evidence, this further limits the scope of the abstract idea “validity analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 45 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 46 (part of 44 (method)), which deals with validity indicator parameters, value and evidence, this further limits the scope of the abstract idea “validity analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 46 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 47-48 (part of 44 (method)), which deals with factual statement validity parameters, comment, alert, non-compliance, this further limits the scope of the abstract idea “validity analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 47-48 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 44-63 on 12/14/2020, are noted and the results are as followed:
I. 101 Issues:
	None.
II. 112, 2nd or (b) Rejections:

III. 103 Rejections:
None.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689